          CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Consumer Financial Protection                 Case Number: 0:21-mc-00019
Bureau,

                      Petitioner,             PETITION TO ENFORCE CIVIL
                                              INVESTIGATIVE DEMANDS
                      v.                      AND SUPPORTING
                                              MEMORANDUM
Educational Credit Management
Corporation,

                      Respondent.



         Petitioner, the Consumer Financial Protection Bureau (Bureau), seeks an

order from this Court directing Respondent, Educational Credit Management

Corporation (ECMC), to show cause why it should not be required to fully comply

with the Bureau’s civil investigative demands (CIDs). The Bureau is an

independent federal agency charged with regulating the offering and provision of

consumer-financial products and services.1 To fulfill this purpose, the Bureau may

issue a CID to any entity that it has reason to believe may have information or

documents relevant to a violation of federal consumer-financial law.2 A Bureau




1
    12 U.S.C. § 5491(a).
2
    12 U.S.C. § 5562(c)(1).
                                          1
       CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 2 of 16




CID may, among other things, require the recipient to produce documents, answer

interrogatories, and provide written reports.3

      Exercising this statutory authority, the Bureau issued two CIDs to ECMC in

September 2020. ECMC is a guaranty agency that collects its own portfolio of

defaulted student loans and also services defaulted student loans held by other

guaranty agencies. The Bureau’s CIDs relate to an investigation into whether

guaranty agencies, servicers, and debt collectors have engaged in a scheme to

cause student-loan borrowers to incur collection costs in a manner that violates the

Consumer Financial Protection Act of 2010 (CFPA)4 or the Fair Debt Collection

Practices Act (FDCPA).5

      The Bureau files this petition because ECMC has failed to produce all

documents—in particular, emails—responsive to the Bureau’s CIDs. Based on

document productions from companies doing business with ECMC, the Bureau has

so far identified 70 external ECMC emails that were responsive to the Bureau’s

CIDs, but which ECMC failed to produce. It is likely that ECMC has withheld

many more external emails as well as internal emails and other company

documents responsive to the Bureau’s CIDs.


3
  Id.
4
  12 U.S.C. §§ 5531, 5536.
5
  15 U.S.C. §§ 1692e, 1692f.
                                          2
          CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 3 of 16




                               Jurisdiction and Venue

         The Bureau may issue CIDs and enforce them in district court.6 When an

entity refuses to comply with a CID, the CFPA authorizes the Bureau to petition

the district court in “any judicial district in which [that entity] resides, is found, or

transacts business” for an order to enforce the CID.7 ECMC is a nonprofit

corporation registered with the Minnesota Secretary of State. Its headquarters is in

Minneapolis, and it does business within this district.

                        Factual and Procedural Background

    I.      The Bureau’s Investigation

         The Bureau’s investigation centers on industry practices impacting whether

defaulted student borrowers incur collection costs. Borrowers who default on

student loans may be subject to collection costs that can exceed 20% of the loan

balance.8 But these borrowers can avoid collection costs if they enter into a loan-

rehabilitation or other repayment agreement within 60 days of default. (Industry

participants typically add 5 days—for a total of 65 days—to this grace period to

allow time for borrowers to receive the default notice by mail. Hereinafter, this

period will be referred to as “65 days.”) The Bureau’s investigation seeks to


6
  12 U.S.C. § 5562(c)(1), (e)(1).
7
  12 U.S.C. § 5562(e)(1).
8
  See 20 U.S.C. § 1091a(b); 34 C.F.R. § 682.410(b)(2).
                                            3
        CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 4 of 16




determine whether guaranty agencies, servicers, and debt collectors have employed

practices to forestall borrowers’ loan rehabilitations or other repayment agreements

until after the 65-day period following default so that these industry participants

could add collection costs to the borrowers’ accounts.

      ECMC is a guaranty agency,9 first-party debt collector, and servicer. ECMC

is the designated guaranty agency for eight states. ECMC’s portfolio comprises

student loans from those states. Following default, ECMC performs in-house

collections on that portfolio—with the exception of loans from one state, which

ECMC immediately places for collections with an external collection agency.

ECMC is also a third-party servicer and guarantor processor for seven other

guaranty agencies (also called “guarantors”). As a servicer, ECMC places

defaulted student loans from those seven guarantors with a network of about




9
  The Seventh Circuit has explained the role of guaranty agencies relating to defaulted
student loans. Private student loans in the Federal Family Education Loan Program
(FFELP) “are guaranteed by guaranty agencies and reinsured by the federal government.
See 20 U.S.C. § 1078(a)-(c).” Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 640
(7th Cir. 2015). “When a borrower defaults on a loan and the lender is unable to recover
the amount despite due diligence, the lender notifies the guaranty agency of the default
and the guaranty agency purchases the loan from the lender. Once the lender has
transferred the debt to the guaranty agency, that agency may recover its losses from the
Department of Education. See 20 U.S.C. § 1078(c)(1)(A), (E); 34 C.F.R. § 682.406(a).
The guaranty agency must then take numerous steps to collect the defaulted student
loan.” Id. at 640–41.

                                           4
            CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 5 of 16




twelve private collection agencies.10 ECMC’s internal collections of its own

portfolio and its position servicing and managing defaulted student-loan accounts

across a network of guaranty agencies and private collection agencies place ECMC

at the center of the industry practices under investigation.

     II.      The Bureau’s Civil Investigative Demands to ECMC

           On September 9, 2020 and September 30, 2020, the Bureau issued CIDs to

ECMC seeking responses to interrogatories, written reports, and production of

documents.11 ECMC’s outside counsel acknowledged receipt of both CIDs on

behalf of ECMC.12 The Bureau met and conferred with ECMC’s counsel regarding

both CIDs. On October 5, 2020, the Bureau sent ECMC’s counsel a letter

modifying the September 9, 2020 CID, and on October 16, 2020, the Bureau sent

ECMC’s counsel a letter modifying the September 30, 2020 CID.13

           ECMC did not request modifications to any document requests in either

CID—other than to request extensions of the compliance deadlines, which the

Bureau granted.14 The September 9, 2020 CID, as modified, required ECMC to

complete document production by October 23, 2020, and the September 30, 2020


10
   Declaration of Maxwell Peltz, filed herewith, (“Peltz Decl.”) at ¶ 9.
11
   Id. at ¶ 4.
12
   Id.
13
   Id. at ¶ 6.
14
   Id. at ¶ 7.
                                             5
         CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 6 of 16




CID, as modified, required ECMC to complete document production by November

13, 2020.15

        On February 12, 2021, Bureau counsel and ECMC counsel had a telephonic

conference regarding ECMC’s anticipated final document production in response

to the Bureau’s CIDs. During that call, Bureau counsel stated that he wanted to

confirm that ECMC would be making a complete production of emails responsive

to the CIDs. ECMC counsel responded that with ECMC’s anticipated document

production by the end of the following week, ECMC will have made a

comprehensive and materially complete email production.16 On February 19, 2021,

ECMC made what it stated was its final document production in response to both

CIDs (other than individual documents it said it would produce if it found

additional responsive documents).17

        Both CIDs requested company documents, including emails, relating to so-

called pre-65 accounts—that is, recently defaulted student-loan accounts still

within the 65-day period before collection costs are assessed. The CIDs requested

the following documents, among others, relating to pre-65 accounts: ECMC’s

communications with its guarantor clients and the private collection agencies with


15
   Id.
16
   Id. at ¶ 8.
17
   Id.
                                         6
            CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 7 of 16




which ECMC places accounts; ECMC’s internal communications, including in

relation to its in-house collections; and ECMC’s communications relating to

limitations placed on commissions paid to private collection agencies for loan

rehabilitations or consolidations within 65 days of default (that is, without

collection costs added). The CID requests calling for email productions covered

the period since January 1, 2015.18

     III.    ECMC’s Failure to Fully Comply with the CIDs

        Based on documents produced by entities doing business with ECMC, the

Bureau has so far identified 70 external ECMC emails that ECMC did not produce

even though they were responsive to the CIDs.19 But these 70 ECMC emails

undoubtedly represent only a fraction of the documents that ECMC improperly

withheld. First, some of the entities that produced these 70 emails have not yet

completed all document productions20 (and some may not have produced all

responsive emails themselves). Second, the 70 emails came in response to CIDs to

only a subset of the broad network of guaranty agencies and private collection


18
   See Exhibits A and B attached to Peltz Decl. The CIDs reached back to 2015 because
in the middle of that year, the Department of Education issued a Dear Colleague Letter
relating to the assessment of collection costs that impacted industry practices involving
defaulted student loans. See U.S. Dep’t of Educ., Off. of Postsecondary Educ., Dear
Colleague Letter (DCL), GEN-15-14 (July 10, 2015).
19
   Id. at ¶ 10.
20
   Id.
                                            7
           CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 8 of 16




agencies with which ECMC does business.21 Third, the 70 emails were only

external emails; ECMC likely withheld a substantial number of its internal emails

responsive to the CIDs—emails that the Bureau cannot obtain from external

sources. Fourth, ECMC’s withholding of responsive documents probably extends

to other types of internal company documents relating to the subject matter of the

Bureau’s investigation.

          ECMC cannot explain its production shortfalls by claiming that it was not

aware of or did not engage in the practices under investigation. ECMC emails

reveal that it closely tracked the issue of pre-65 accounts. One external email—

obtained by the Bureau from one of ECMC’s guarantor clients, but withheld by

ECMC—shows that ECMC had discussions about how criteria used to evaluate

collection agencies’ performance could result in those agencies delaying all

collection activities of newly defaulted (i.e., pre-65) loans until after collection

costs are assessed, essentially ensuring that every loan that defaults accrues

collection costs (unless the borrower calls in to the collection agency before the

65th day).22 Emails show that ECMC and its guarantor clients monitored trends in

the number of accounts with and without collection costs and discussed what



21
     Id.
22
     Id. at ¶ 11.
                                            8
        CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 9 of 16




incentives and practices might impact collection-cost revenues.23 In an email

obtained by the Bureau from a private collection agency (but withheld by ECMC),

an ECMC manager contacted the private collection agency after ECMC noticed

that borrowers were entering into rehabilitations without collection costs at a

higher rate compared to accounts placed with other private collection agencies.24

      Emails and contracts also show how ECMC may have created incentive

structures that resulted in the delaying of borrower rehabilitations and

consolidations past the 65th day. ECMC only paid commissions to private

collection agencies for loan rehabilitations or consolidations with added collection

costs—no collection costs, no commissions.25 In another email that ECMC

withheld, a private collection agency asked ECMC to revisit that compensation

policy.26 And in yet another string of emails that ECMC withheld, a private

collection agency discussed with ECMC the procedures for placing recently




23
   Id.
24
   Id.
25
   Id. at ¶ 12. The only exception was that one of the seven guarantors whose loans
ECMC serviced insisted that instead of zero, a reduced flat commission be paid to private
collection agencies if there was a rehabilitation or other repayment arrangement that did
not include collection costs. Id.
26
   Id.
                                            9
          CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 10 of 16




defaulted accounts received from ECMC into a “holding queue” until the 65th day

and assessment of collection costs.27

          ECMC acknowledged in its interrogatory responses that it treats accounts in

its own portfolio similarly. It does not actively collect defaulted student loans until

after the 65 days has passed and collection costs have been added.28 (ECMC

maintains that if a borrower calls in within the 65-day period, it treats the account

the same as other accounts.29) And ECMC withholds certain commissions to its

collections agents for account resolutions without added collection costs—that is,

collections agents do not receive certain commissions if they assist a borrower to

enter into a loan rehabilitation or consolidation before the 65th day and thereby

help the borrower avoid collection costs.30

                                       Argument

     I.      The Bureau has met its burden for enforcement of the CIDs.

          A federal agency seeking to enforce an investigative demand must

satisfy a four-part test. As the Eighth Circuit has explained, “a subpoena is

properly enforced if (1) issued pursuant to lawful authority, (2) for a lawful



27
   Id. at ¶ 13.
28
   Id. at ¶ 14.
29
   Id.
30
   Id.
                                           10
        CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 11 of 16




purpose, (3) requesting information relevant to the lawful purpose, and

(4) the information sought is not unreasonable.”31 The Bureau’s CIDs pass

this test.

       A.    The CIDs seek information within the scope of the Bureau’s
             lawful investigative authority.

       The Bureau issued the CIDs to ECMC under its lawful investigative

authority. Under the CFPA, the Bureau may issue a CID to “any person” that it

“has reason to believe . . . may be in possession, custody, or control of any

documentary material . . . or may have any information relevant to a violation” of

consumer-financial-protection laws.32 The Eight Circuit has explained that “[t]he

Government, with its subpoena power, ‘does not depend on a case or controversy

for power to get evidence but can investigate merely on suspicion that the law is

being violated, or even just because it wants assurance that it is not.’”33

       The Bureau has reason to believe that ECMC may have documents and




31
   United States v. Whispering Oaks Res. Care Fac., LLC, 673 F.3d 813, 817 (8th Cir.
2012) (review of district court order enforcing U.S. Attorney’s administrative subpoena
duces tecum).
32
   12 U.S.C. § 5562(c)(1).
33
   Whispering Oaks, 673 F.3d at 818 (citing United States v. Morton Salt Co., 338 U.S.
632, 642–43 (1950)).
                                           11
       CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 12 of 16




information relevant to violations of the CFPA and FDCPA.34 As described above,

industry participants may be engaged in practices designed to forestall borrowers’

entry into rehabilitation or other repayment agreements until after the 65-day grace

period expires and collection costs are assessed. Such practices could constitute

unfair, deceptive, or abusive acts or practices prohibited by the CFPA,35 as well as

unfair, unconscionable, false, deceptive, or misleading representations or means to

collect or attempt to collect a debt, as proscribed by the FDCPA.36

      Information and documents in ECMC’s possession, custody, or control

relating to ECMC’s servicing and collections activities—as well as those of its

guarantor clients and the private collection agencies with which ECMC has placed

defaulted loans—would be relevant to such CFPA and FDCPA violations. The

Bureau’s CIDs thus seek information and documents directly relevant to the

violations it is investigating; they are well within the scope of the Bureau’s

investigative authority.

      The Bureau’s authority to issue CIDs is broader than its enforcement



34
   The CFPA and FDCPA are “Federal consumer financial laws” under the CFPA. See 12
U.S.C. § 5481(14) (defining “Federal consumer financial law” to include “the provisions
of this title” and “the enumerated consumer laws”); 12 U.S.C. § 5481(12)(H) (listing the
Fair Debt Collection Practices Act among the “enumerated consumer laws”).
35
   See 12 U.S.C. §§ 5531, 5531.
36
   See 15 U.S.C. §§ 1692f; 1692e.
                                          12
       CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 13 of 16




authority. But ECMC plainly falls within the Bureau’s enforcement authority, as

well. The Bureau may bring an enforcement action against a “covered person.”37

A “covered person” is “any person that engages in offering a consumer financial

product or service.”38 A “financial product or service” includes “acquiring,

purchasing, selling, brokering, or other extensions of credit,”39 “servicing loans,”40

and “collecting debt.”41 ECMC acquires defaulted loans, services the defaulted

loans of its guarantor clients, and collects defaulted loans in its own portfolio. It is

therefore plainly a “covered person” within the Bureau’s enforcement (as well as

its investigative) authority.

       B.     The Bureau issued the CIDs for a lawful purpose.

       The Bureau issued the two CIDs to ECMC for the purpose of investigating

potential violations of federal consumer-financial laws by guaranty agencies,

servicers, and debt collectors in connection with defaulted student loans. This is

plainly a lawful purpose. “The respondent bears a heavy burden to disprove the



37
   12 U.S.C. § 5531(a). The CFPA also authorizes the Bureau to bring enforcement
actions against “service providers,” see id., and those who “knowingly or recklessly
provide substantial assistance to a covered person or service provider in violation of” the
CFPA. See 12 U.S.C. § 5536(a)(3).
38
   12 U.S.C. § 5481(6).
39
   12 U.S.C. § 5481(15)(A)(i).
40
   Id.
41
   12 U.S.C. § 5481(15)(A)(x).
                                            13
       CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 14 of 16




existence of a valid purpose for an administrative subpoena.”42 ECMC cannot meet

that burden here.

      C.     The CIDs request information relevant to their lawful purpose.

      The CIDs request documents that are “reasonably relevant to the [Bureau’s]

investigation.”43 The Eighth Circuit has noted that “relevance” in the context of

enforcing federal-agency investigative demands “is not a question of evidentiary

relevance,” and the standard for determining a request’s relevance “is not

particularly burdensome.”44 “[I]ndeed, a subpoena should be enforced when the

evidence sought by the subpoena is not plainly incompetent or irrelevant to any

lawful purpose of the agency in the discharge of its duties.”45 Here, the CIDs seek

information and documents directly related to the Bureau’s investigation of

industry practices involving pre-65 accounts. The CIDs are therefore relevant to

the investigation’s lawful purpose.

      D.     The information and documents sought are not unreasonable.

      The CIDs’ requests are tailored and directed to the practice that is the center

42
   Whispering Oaks, 673 F.3d at 817 (citing United States v. LaSalle Nat’l Bank, 437 U.S.
298, 316 (1978)).
43
   Id. at 818 (citing Morton Salt, 338 U.S. at 652).
44
   Id.
45
   Id. See also United States v. Arthur Young & Co., 465 U.S. 805, 814 (1984) (noting
that federal agency “should not be required to establish that the documents it seeks are
actually relevant in any technical, evidentiary sense,” and that “even potential relevance
to an ongoing investigation, without reference to its admissibility,” is sufficient.).
                                           14
           CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 15 of 16




of the Bureau’s investigation, as described above. They are not unreasonably broad

or burdensome. Indeed, ECMC never requested any modification to the document

requests—other than additional time to comply, which the Bureau granted.46

Accordingly, the information and documents sought by the CIDs are not

unreasonable.

     II.      The Court should order ECMC to show cause why it need not fully
              comply with the Bureau’s CIDs.

           As the Eight Circuit explained, “[i]f an agency has satisfied these

requirements for an administrative subpoena, the burden shifts to the respondent to

show that judicial enforcement would amount to an abuse of the court’s process.”47

Unless ECMC can make this showing, the Court may order ECMC to show cause

why it should not be required to fully comply with the CIDs and why the Bureau’s

petition to enforce should not be granted.48 The circumstances here support the

granting of such an order.

                                     Demand for Relief

           The Bureau respectfully asks that this Court:

1.         order ECMC to show cause in writing why it should not be required to fully



46
   Peltz Decl. at ¶ 7.
47
   Whispering Oaks, 673 F.3d at 817.
48
   See, e.g., EEOC v. Schwan’s Home Serv., 707 F.Supp.2d 980, 998 (D. Minn. 2010).
                                             15
     CASE 0:21-mc-00019-SRN-DTS Doc. 1 Filed 03/04/21 Page 16 of 16




     comply with the Bureau’s September 9, 2020 CID, as modified by the

     Bureau’s letter of October 5, 2020, and the Bureau’s September 30, 2020

     CID, as modified by the Bureau’s letter of October 16, 2020;

2.   after ECMC’s response to the order to show cause, order ECMC to fully

     comply with the CIDs by producing all responsive documents no more than

     14 days after entry of the order;

3.   award the Bureau the costs it incurred in maintaining this action; and

4.   grant such other relief as this Court deems just and proper.

Dated: March 4, 2021            Respectfully submitted,

                                Cara Petersen
                                Acting Enforcement Director
                                Jeffrey Paul Ehrlich
                                Deputy Enforcement Director
                                Owen Martikan
                                Assistant Litigation Deputy

                                /s/ Maxwell Peltz
                                Maxwell Peltz (CA Bar No. 183662)
                                (Appearing per LR 83.5(a))
                                Telephone: (202) 306-1039
                                E-mail: maxwell.peltz@cfpb.gov
                                Consumer Financial Protection Bureau
                                1700 G Street, NW
                                Washington, DC 20552
                                Facsimile: (703) 642-4585

                                Attorneys for Petitioner Consumer
                                Financial Protection Bureau

                                         16
